210 N.W.2d 925 (1973)
190 Neb. 600
STATE of Nebraska, Appellee,
v.
Elmer WELTON, Jr., Appellant.
No. 39043.
Supreme Court of Nebraska.
October 5, 1973.
T. Clement Gaughan, Public Defender, Richard L. Goos, Chief Deputy Public Defender, Lincoln, for appellant.
Clarence A. H. Meyer, Atty. Gen., Harold Mosher, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C.J., and SPENCER, BOSLAUGH, SMITH, McCOWN, NEWTON, and CLINTON, JJ.
SPENCER, Justice.
Defendant, Elmer Welton, Jr., appeals from his conviction on the felony offense of receiving stolen property. The only assignment of error is that the sentence received of not less than 18 months nor more than 2 years in the Penal and Correctional Complex is excessive. We affirm.
Defendant urges this court to consider the fact that he had no felony convictions from 1964 to 1973; and that this indicates he was responsive to rehabilitative programs offered to him during his prior confinement in the Penal Complex. Defendant overlooks the fact that since his previous felony conviction he has been in difficulty with the authorities for misdemeanors and that he was serving county jail time on another offense at the time he was sentenced herein. Furthermore, the defendant admitted that he gave a .38 caliber revolver and $300 for the two snowmobiles and a trailer which he knew had been stolen.
The penalty for the offense on which defendant pleaded nolo contendere was not more than 7 years nor less than 1 year. There was no abuse of discretion herein. On defendant's record, the sentence imposed was on the lenient side for a previous offender. As we said in State v. Melvin (1972), 187 Neb. 797, 194 N.W.2d 178: "In passing sentence, it is proper for the trial court to take into consideration *926 other offenses that have been committed by the accused.
"A sentence within statutory limits will not be disturbed in the absence of an abuse of discretion."
The judgment of the District Court is affirmed.
Affirmed.